Title: To John Adams from Henry Whiting, 6 March 1826
From: Whiting, Henry
To: Adams, John


				
					Sir,
					Old Point Comfort, Va Fortress Monroe March 6. 1826
				
				It is with great reluctance I presume to intrude upon your venerable retirement; but I am desirous, in common with some of my brother officers, of being informed of a fact, which probably can now be obtained from yourself alone.—In the Journal of the Continental Congress, under date Oct—1776, we observe that a committee, on which your name (as it does upon almost all others) appears, was appointed, “to prepare and bring in a plan of a Military Academy.” As no result of the deliberations of this committee appears on record, and we are very anxious to know what it may have been, we take the liberty of applying to the only living source of information. The high credit of the present Military Academy, renders every fact connected with this revolutionary project exceedingly interesting. But we would not obtain it at the cost of one troublesome moment to you: we only ask, that at some moment of leisure,  you will make a brief dictation to some person, who will do us the favor to transmit it to us.With great veneration / and respect, / I am, Sir, / Your most humble serv.
				
					Henry WhitingCaptain U.S.A.
				
				
			